 In the MatterOfWAR EMERGENCY PIPELINES, INC.,andOIL WORKERSINTERNATIONAL UNION, C. I.O..Case No. 2-R-4471.Decided April 28, 194Messrs. CharlesI.ThompsonandTV.RichardsonBlair,of Phil-adelphia, Pa., for the Company.,Mr. Samuel L.Rothbard,of Newark,N. J., andMessrs.Alfred KatzandBertJ. Coffey,ofLinden,N. J., for theOil Workers.Mr. JohnH. La Rowe,of Independence,Kans., for the OperatingEngineers.Mr. Max M. Goldman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE.CASEUpon a petition duly filed by Oil Workers International Union,.C: I. 0., herein called the Oil Workers, alleging that a question affect-ing commerce had arisen concerning the' representation of employeesofWar Emergency Pipelines, Inc., Plainfield, New Jersey, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before John J. Cuneo, TrialExaminer.Said hearing was held at Newark, New Jersey; on March9, 1944.At the hearing the Trial Examiner granted a motion to in-tervenemade by International Union of Operating` Engineers,A. F. of L., herein called the Operating Engineers.The Company,the Oil Workers, and the Operating Engineers appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.'Upon the entire record in the case, the Board makes the ' following :56 N. L. R. B., No. 15.-'64 WAR EMERGENCY PIPELINES, INC.FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY65War Emergency Pipelines, Inc., a Delaware corporation with mainoffices at Cincinnati, Ohio, operates transcontinental pipelines knownas "Big Inch" and "Little Inch," as agent for Defense Supplie's Cor-poration.These pipelines transport and deliver crude oil andpetroleum products from Texas to the New York and the Philadelphiarefining areas.Both pipelines generally utilize the same right ofway, and the Company maintains pumping stations along the lines atintervals of approximately 50 miles. "Big Inch" holds approximately3,800,000 barrels of crude oil valued in excess of $5,000,000, and the"Little Inch" holds approximately 3,000,000 barrels of petroleumproducts valued in excess of $1,700,000.The Company is a privately owned corporation operating the pipe-lines under an agency agreement with,Defense Supplies Corporation,a subsidiary of Reconstruction Finance Corporation, which in turnis an agency wholly owned by the United States Government.TheCompany fixes its own labor relations policies. It maintains its ownbank account, pays its employees on- its own checks, keeps Social Se-curity records for them, and carries workmen's compensation insur-ance, although it is reimbursed for these items by Defense Supplies`Corporation.The Company concedes, and we find, that it is engaged in commerceand that it is an employer within the meaning of the Act.'II.THE ORGANIZATIONS INVOLVEDOilWorkers International Union, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.InternationalUnion of Operating Engineers, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Oil Workersas the exclusive bargaining, representative of its operating and main-tenance employees in its Sixth Division until the Oil Workers has beencertified by the Board in an appropriate unit.'SeeMatter of Copolymer Corporation,52 N L.R. B. 578.587784-45-vo1 56-6 66DECISIONSOF NATIONALLABOR RELATIONS BOARDA statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Oil Workers represents a substantial'number of'employees in the unit hereinafter found appropriate?,We find that a question affecting commerce has arisen concerning'the representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Oil Workers seeks a unit of all operating and maintenance em- -ployees in the Company's Sixth Division, including truck drivers,guards, telegraphers,, station enginers, and the "foreman welder,"but excluding employees who work full time in any of the Company'soffices and-supervisory employees.The Company and the OperatingEngineers contend, however, that a system-wide unit consisting ofemployees in all the Company's divisions is appropriate.There isalso some disagreement among the parties as to the specific compositionof the unit.I -iThe main office of the Company is at Cincinnati, Ohio, at whichpoint its operations and basic policies are determined. and directed.-However, for administrative purposes, the system is divided into siadivisions, each under a superintendent responsible for its operation.Working -conditions are generally' uniform within each division andthroughout the entire system. 'There is some interdivisional inter-change of employees.The Sixth Division is located in the States of New Jersey and'Pennsylvania.The organizational activities of the Oil Workers hasbeen limited to the employees of the- Sixth Division.Although theOperating Engineers is organizing the Company's employees on asystem-wide basis, it has not petitioned for a system-wide unit, andhas made but a limited showing of representation in such a Unit .3Allthe parties agree that the optimum unit should comprise the Company'sentire system of six divisions.We believe that collective bargainingshould be made an immediate possibility for the employees of the SixthDivision without requiring them to. await the uncertain date whenall the Company's employees may be organized.We find, accordingly,that at present a unit limited to the employees of the Sixth Division isappropriate.However, our finding in this respect does not precludea later determination at another stage of self-organization that a largerunit is appropriate.There remains for consideration the specific composition of the unitof employees of the Company's Sixth Division.The parties ;are in'The Field Examiner reported that the Oil workers submitted,65 authorization cards,and that there were 144 employees in the'unit the Oil workers seeks.At the hearing,the Operating Engineers submitted 58 authorization cards ; there are 840 employees inthe unit it claims to be appropriate.8See footnote 2, supra. WAR EMERGENCY PIPELINES, INC.67agreement, and it is clear, that the station engineers are not supervisoryemployees and that they should be included in the unit.They alsoagree, and it is clear, that the chief engineers, the master mechanic, theforeman, and the assistant foremen should be excluded from the unitas supervisory employees.The Operating Engineers and the Company take no position as to thetruck drivers and the guards, whom. the Oil Workers seeks to include.The' truck drivers pick up and deliver equipment and parts for thepump stations and gangs working along the lines.They also drive theemployees on the lines back and forth' from work.The guards arearmed but not militarized or uniformed.They,, ,like some employeesclassified as laborers, patrol the Company's property.Under the cir-cumstances, we are of the opinion that the truck drivers,and the guardshave interests-'similar to those of the operating and maintenance em-ployees, and accordingly, we shall include them.The Company employs telegraphers at its pumping stations to trans-mit information regarding the flow of oil through its lines.There isno dispute as to the inclusion of the telegraphers as a class, but theCompany urges the exclusion of one telegrapher at its Plainfield officeas a confidential employee., The Oil Workers seeks his inclusion, andthe Operating Engineers takes no position.This telegrapher trans-mits information concerning labor relations.In view of the confiden-tial nature of the work of the Plainfield office telegrapher, we shallexclude him.The Oil Workers seeks the exclusion of all employees who work fulltime in any of the Company's offices.Neither the Company nor theOperating Engineers voiced any objection to the exclusion of these,em-ployees.In pursuance of our usual policy, we shall exclude all em-ployees who work, full time in any of the offices of the Company.The Company lists a "foreman welder" on its pay roll.Both unionsdesire his inclusion, whereas the Company asks that he be excluded.Since there are no employees under his supervision, we shall includehim.In accordance with the foregoing, we find that all operating andmaintenance employees of the Company's Sixth Division, includingtruck drivers, guards, telegraphers, station engineers, and the "fore-"man welder," but excluding the telegrapher at the Plainfield office whotransmits messages relating to labor relations, employees-who workfull time in,any of the Company's offices, chief engineers, the master,mechanic; the foreman, the assistant foremen, and all other supervisoryemployees with 'authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees5 or effectively rec-ommend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act. 68DECISIONS OF' NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-,roll period immediately preceding the date'of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection 4-I,DIRECTION OF ELECTIONBy 'virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National /LaborRelations Board Rules and Regulations-Series 3, it is hereby-DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with War EmergencyPipelines, Inc., Plainfield, New Jersey, an election by 'secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in.-thismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in'the.unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill -or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding, those employees who have since quit orbeen discharged for cause and have -not, been rehired or reinstatedprior to the date of the election,- to 'determine whether they desireto be represented by Oil Workers International Union, affiliated withthe Congress of Industrial Organizations, or by International Unionof Operating Engineers, affiliated with the American Federation ofLabor, for the purposes of collective bargaining, or by neither.*The Company lists "warehouseman" as a classification on its pay roll, but at the timeof the hearing it did not employ anyone in that position.The record indicates, however,that the Company intends to hire a warehouseman and an assistant warehouseman. Itappears that the, warehouseman will have supervisory authority and the assistant ware-'houseman will not. In the event that a warehouseman is employed during the pay-rollperiod immediately preceding the date of this Direction, and at that time possesses super-visory authority within the meaning of our customary definition,, he^shall not be eligibleto vote.Should the Company employ an assistant warehouseman during the pay-rollperiod immediately preceding the date of this Direction, he shall be eligible to vote.